Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA
                                 FORT PIERCE DIVISION

  BRIAN SELL,

                Plaintiff,
  vs.                                                  Case No.__________________
  FLORIDA DEPARTMENT OF HEALTH,
  OKEECHOBEE COUNTY HEALTH DEPARTMENT,

                Defendant.
  _____________________________/


                                      COMPLAINT
        Plaintiff, BRIAN SELL, sues Defendant FLORIDA DEPARTMENT OF HEALTH,

  OKEECHOBEE COUNTY HEALTH DEPARTMENT, and states as follows:

                                     JURISDICTION

        Jurisdiction in this Court is proper under 28 U.S.C. §1331 as this action arises

  under the Americans with Disabilities Act, 42 U.S.C. §12101, the Family and Medical

  Leave Act, 29 U.S.C. §2601, and Title VII of the Civil Rights Act of 1964, 42 U.S.C.

  §2000e.

                                        VENUE

        Venue is proper in this Court as the Plaintiff resides within the Southern

  District of Florida and Defendant is a government agency located within the District.


                                            1
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 2 of 13




                                CONDITIONS PRECEDENT

          All conditions precedent to this suit have been met. Plaintiff filed a Charge

  of Discrimination with the Equal Employment Opportunity Commission, which was

  dual filed with the Florida Commission on Human Relations. Plaintiff received a

  Right to Sue from the Department of Justice dated July 16, 2019 and filed this suit

  within 90 days of receipt.


                                         PARTIES

     1.         Plaintiff, BRIAN SELL, is a citizen of the State of Florida, residing in

          Okeechobee County.

     2.         Defendant, FLORIDA DEPARTMENT OF HEALTH, OKEECHOBEE

          COUNTY HEALTH DEPARTMENT, is an executive branch agency, established

          by Fl. Stat. §20.43, having its principle place of business in Okeechobee,

          Florida.

                                    FACTUAL ALLEGATIONS
     3.         Plaintiff served in the U.S. Army from May 25, 1988 to May 24, 1992,

          separating with an honorable discharge.

     4.         Plaintiff is an Airborne Ranger who fought in Operation Just Cause in

          Panama and Operations Desert Shield and Desert Storm in Iraq.




                                            2
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 3 of 13




     5.          The United States Department of Veterans Affairs has identified

           Plaintiff as 80% disabled.

     6.          Plaintiff was employed by Defendant as a Government Operations

           Consultant I from October 28, 2011 to May 8, 2015.

     7.          On or about May 8, 2015, Plaintiff was promoted to Government

           Operations Consultant II.

     8.          On or about September 23, 2016, Plaintiff was promoted to the

           position of Operations & Management Consultant Manager and remained in

           that position until his termination.

     9.          Plaintiff’s overall performance rating increased with every evaluation.

     10.         While employed by the Defendant, Plaintiff promoted, wrote grants,

           facilitated meetings and training for the Okeechobee Medical Reserve Corp.

     11.         During his employment, Plaintiff worked on several county projects to

           develop an exercise to practice local disaster response plans while gathering

           toys for tots.

     12.         During his employment, Plaintiff coordinated with the Treasure Coast

           Food Bank to establish a Mobile Pantry Distribution which provided food to

           those in need.




                                                  3
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 4 of 13




     13.         During his employment, Plaintiff facilitated the Fresh Access Bucks to

           increase access to healthy, local, fresh produce for Supplement Nutrition

           Assistance Program recipients.

     14.         During his employment, Plaintiff obtained funding for trauma Stop-

           the-Bleed kit to be placed in each of the Okeechobee County School District’s

           555 classrooms. In the event of an active shooter, Plaintiff developed

           training to instruct teacher’s on how to use the kits.

     15.         During his employment, Plaintiff worked on a joint project with the

           Okeechobee County Fire Rescue to develop an “Ambubus” to assist in an

           emergency involving transporting multiple non-ambulatory people at one

           time. The grant to fund the project was over $100,000.

     16.         While employed by the Defendant, Plaintiff was chairman of both the

           Community Health Advisory Team (CHAT) and the Retired and Senior

           Volunteer Program (RSVP) of Okeechobee County.

     17.         Part of Plaintiff’s job duties involved activation during a disaster to

           emergency duty where an employee may be required to deploy for up to 14

           consecutive calendar days either in or out-of-state.

     18.         As an Emergency Duty Group 1 responder, Plaintiff generally deployed

           in the case of emergencies and was not required to volunteer to do so.

                                              4
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 5 of 13




     19.         However, responders were never to self-deploy but were required to

           receive deployment authorization from the Division of Emergency

           Management. Deployment authorization could come in the form of mission

           assignments, deployment orders and travel authorities citing a specific

           purpose. Those orders are issued by the Department of Health-Bureau of

           Preparedness and Response (“DOH-BPR”).

     20.         In October 2018, Plaintiff was never issued an official order to deploy

           by DOH-BPR.

     21.         Individuals who deploy without proper authorization are turned away

           from the incident site. Public safety personnel tasked with controlling access

           to incident areas will only allow persons with both appropriate credentials

           and proper authorization to deploy.

     22.         During his employment with Defendant, Plaintiff was previously

           deployed. Specifically, on June 22, 2018, Plaintiff was deployed to Highlands

           County when 33 children and three adults were rushed to the hospital from

           4-H camp. Also, Plaintiff was previously activated in April 2017 in relation to

           a tornado event in the Fort Drum community in Okeechobee county.

     23.         In October 2018, after Hurricane Michael, Defendant sought

           volunteers to deploy.

                                              5
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 6 of 13




     24.          Plaintiff’s supervisor directed him multiple times to place his name on

           the volunteer list. Given that Plaintiff was a Group 1 responder, he would

           have been deployed regardless of whether he volunteered.

     25.          Although Plaintiff had concerns about his medical condition

           preventing him from doing certain duties as well as the fact that he was

           required to undergo weekly treatment, Plaintiff put his name on the list for

           fear of losing his job.

     26.          On October 19, 2018, after applying for FMLA leave, Plaintiff sent Ms.

           Collins an email advising that he believed he was protected by the FMLA and

           ADA for his various medical conditions.

     27.          The Emergency Duty guide specifically states, “The FMLA, FSWP, the

           ADA, and other federal or state laws or statutes may impact mandatory

           emergency duty requirements.”



                                      COUNT I
                  VIOLATION OF THE AMERICANS WITH DISABILITIES ACT

     28.          Plaintiff incorporates paragraphs 1 through 27 as if fully stated

           herein.

     29.         Plaintiff suffers from Post-Traumatic Stress Disorder (“PTSD”); chronic


                                               6
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 7 of 13




           fatigue syndrome, fibromyalgia, sleep apnea; osteoarthritis in the hips, knees

           and degenerative disc disease in his lower back; sarcoidosis in the lungs,

           bones, glands and spleen; and an anaphylactic reaction to bee venom.

     30.         The treatment for Sarcoidosis produces side effects experienced by

           the Plaintiff to include diabetes, high blood pressure, shortness of breath,

           Tachycardia and immunosuppression.

     31.         Tiffany Collins was Plaintiff’s supervisor and, as such was responsible

           for approving him to take leave for doctors’ appointments. Ms. Collins was

           also responsible for approving Plaintiff’s activity sheets and payroll codes.

     32.         Between November 3, 2016 and October 24, 2018, regardless of

           whether they were kept or cancelled, Plaintiff had 96 medical

           appointments all of them requiring Collins’ approval for the respective day

           off if the appointment occurred during normal working hours.

     33.         Also, in late 2016 or early 2017, Plaintiff submitted a VA Disability

           form to Tallahassee per payroll’s request. Subsequently, Ms. Collins

           inquired about the use of a code related to leave for veterans. However, it

           was already on file that Plaintiff was a veteran as he submitted his

           certificate of release from active duty indicating he was honorably

           discharged when he applied for employment.

                                              7
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 8 of 13




     34.          In the Fall of 2017, Tiffany Collins came to Plaintiff and his wife’s

           home and later went to a function together. While they were at Plaintiff’s

           home, his military career and medical conditions were discussed.

     35.          Accordingly, Defendant, through Collins, was on notice of Plaintiff’s

           disability.

     36.          On May 18, 2018, Plaintiff was hospitalized and admitted to the

           Intensive Care Unit after experiencing an anaphylactic reaction.

     37.          On May 18, 2018, Plaintiff’s wife informed Plaintiff’s supervisor,

           Tiffany Collins, via text message of Plaintiff’s anaphylactic reaction and

           consequent hospitalization. Collins responded, stating in part: “Oh my

           goodness!! Glad he is okay now. Do they know what caused it? I worry

           about his health – he has so much going on.”

     38.          On July 23, Plaintiff was readmitted to the hospital for an anaphylactic

           reaction.

     39.          Plaintiff had complications related to the anaphylactic reaction he

           experienced on or about May 18, 2018 that required continuous treatment

           on a weekly basis with his allergist, Dr. Bowen.




                                                8
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 9 of 13




     40.          The ongoing treatment for Plaintiff’s disability rendered him unable to

           deploy for more than five days at a time and overall limited his ability to

           perform various duties of deployment.

     41.          After the May 2018 hospitalization, Plaintiff’s medical condition was

           discussed at a management meeting.

     42.          On July 11, 2018, Plaintiff was issued a cane to assist him with walking

           which he used on a daily basis from that date until his termination.

     43.          Plaintiff is a person with disabilities within the meaning of the

           Americans with Disabilities Act (“ADA”).

     44.          Defendant is an employer and a covered entity under the ADA,

           subject to its provisions.

     45.          Plaintiff was qualified to perform the duties of his job with reasonable

           accommodations regarding his disability.

     46.          Defendant failed to accommodate Plaintiff by allowing him to either

           not deploy or deploy for only five days so he could return in sufficient time

           for his required weekly treatment.

     47.          On October 24, 2018, Defendant terminated Plaintiff based on his

           disability.




                                              9
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 10 of 13




             WHEREFORE, Plaintiff demands damages for lost wages, benefits, front

     pay and other remuneration; all other compensatory damages allowable under

     law; emotional distress damages; punitive damages; attorney’s fees and costs;

     and any other relief the Court deems just and proper.


                                         COUNT II
                        VIOLATION OF THE FAMILY MEDICAL LEAVE ACT

     48.            Plaintiff incorporates paragraphs 1 through 27 as if fully stated

           herein.

     49.            On October 18, 2018, Plaintiff’s supervisor, Tiffany Collins was not in

           the office and delegated authority through email to Lison Philor during her

           absence. Plaintiff discussed his concerns with Ms. Philor who advised him

           that he should request to take leave under the Family Medical Leave Act

           (“FMLA”).

     50.            Both Ms. Philor and Plaintiff contacted the Human Resources

           Director, Katherine Stake, to inquire whether Plaintiff was eligible for FMLA

           leave.

     51.            On October 23, 2018, Plaintiff was advised that he was eligible and

           was given the necessary paperwork to complete, which he did on the same

           day.


                                                10
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 11 of 13




     52.           On October 23, 2018, Plaintiff’s Supervisor, Tiffany Collins, sent the

           Deputy Secretary for Health, Paul Myers, a Termination Justification

           Request for Plaintiff. In this Memo, Ms. Collins alleges that Plaintiff made

           numerous attempts to avoid or evade deployment. Also, in the Memo, Ms.

           Collins acknowledges that Plaintiff had applied for FMLA leave but claimed

           that he was doing so for the sole purpose of avoiding deployment. In fact,

           she stated that there was not any record in his medical personnel file to

           indicate a disability accommodation was needed.

     53.           On October 24, 2018, Plaintiff’s allergist completed the Certification

           of Health Care Provider for Employee’s Serious Health Condition.

     54.         In lieu of allowing Plaintiff to take leave under the FMLA, he was

           terminated from employment.

     55.           On October 24, 2018, Plaintiff was terminated in violation of the

           FMLA.


             WHEREFORE, Plaintiff demands damages for lost wages, benefits, front

     pay and other remuneration; all other compensatory damages allowable under

     law; prejudgment and post judgment interest; attorney’s fees and costs; and

     any other relief the Court deems just and proper.



                                               11
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 12 of 13




                               COUNT III-VIOLATION OF TITLE VII

     56.          Plaintiff incorporates paragraphs 1 through 27 as if fully stated

           herein.

     57.         A female employee, Dacia Garcia, received an official order to deploy

           for the emergency response to Hurricane Michael. It was apparent from

           her reaction (crying) that she did not want to deploy.

     58.         Garcia provided a doctor’s note after receiving the official order to

           deploy, citing an illness as to why she was unable to deploy. Based on that

           doctor’s note, Garcia was permitted to not deploy.

     59.         Plaintiff provided a Certification of Health Care Provider for

           Employee’s Serious Health Condition and a summary of benefits letter from

           the Department of Veterans Affairs confirming his service-connected

           disabilities. Both of these documents indicated Plaintiff’s inability to

           deploy.

     60.         On October 24, 2018, Plaintiff’s employment was terminated for

           “failure to fulfill job related duties as a Group 1 Emergency Duty

           responder.”

     61.          Garcia was not disciplined for failing to deploy because she provided

           a doctor’s note indicating an illness.

                                              12
Case 2:19-cv-14311-RLR Document 1 Entered on FLSD Docket 08/26/2019 Page 13 of 13




          WHEREFORE, Plaintiff demands damages for lost wages, benefits, back

     pay and other remuneration; attorney’s fees and costs; and any other relief

     the Court deems just and proper.


                                    JURY DEMAND
        Plaintiff hereby demands a trial by jury.



  Dated: August 26, 2019                Respectfully submitted,



                                        /s/Beth Coke
                                        Beth Coke
                                        Fla. Bar. #70726
                                        Beth@cokeemploymentlaw.com
                                        Coke Employment Law
                                        131 N. 2nd Street, Suite 204
                                        Fort Pierce, Fl. 34950
                                        Telephone: (772) 252-4230
                                        Facsimile: (772) 252-4575
                                        Attorney for Plaintiff




                                           13
